
	
		I
		112th CONGRESS
		1st Session
		H. R. 3337
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mr. Akin (for
			 himself, Mr. Kissell,
			 Mr. Heinrich,
			 Mr. Schiff,
			 Mr. Carson of Indiana,
			 Mr. Bartlett,
			 Mr. Conyers,
			 Ms. Castor of Florida,
			 Mr. Luján,
			 Mr. Grijalva,
			 Ms. Bordallo,
			 Mr. Owens,
			 Mr. Hanna,
			 Mr. Pearce,
			 Mr. Roe of Tennessee,
			 Mr. Long, Mr. LoBiondo, Mr.
			 Latham, and Mr. Franks of
			 Arizona) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to establish
		  an open burn pit registry to ensure that members of the Armed Forces who may
		  have been exposed to toxic chemicals and fumes caused by open burn pits while
		  deployed to Afghanistan or Iraq receive information regarding such exposure,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Open Burn Pit Registry Act of
			 2011.
		2.Establishment of
			 registryNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall—
			(1)establish and maintain an open burn pit
			 registry for eligible individuals who may have been exposed to toxic chemicals
			 and fumes caused by open burn pits;
			(2)include any information in such registry
			 that the Secretary of Veterans Affairs determines necessary to ascertain and
			 monitor the health effects of the exposure of members of the Armed Forces to
			 toxic chemicals and fumes caused by open burn pits;
			(3)develop a public
			 information campaign to inform eligible individuals about the open burn pit
			 registry, including how to register and the benefits of registering; and
			(4)periodically
			 notify eligible individuals of significant developments in the study and
			 treatment of conditions associated with exposure to toxic chemicals and fumes
			 caused by open burn pits.
			3.Report to
			 congress
			(a)Report by
			 independent scientific organizationThe Secretary of Veterans
			 Affairs shall enter into an agreement with an independent scientific
			 organization to develop a report containing the following:
				(1)An assessment of the effectiveness of
			 actions taken by the Secretaries to collect and maintain information on the
			 health effects of exposure to toxic chemicals and fumes caused by open burn
			 pits.
				(2)Recommendations to
			 improve the collection and maintenance of such information.
				(3)Using established
			 and previously published epidemiological studies, recommendations regarding the
			 most effective and prudent means of addressing the medical needs of eligible
			 individuals with respect to conditions that are likely to result from exposure
			 to open burn pits.
				(b)Submittal to
			 CongressNot later than 18 months after the date on which the
			 registry under section 2 is established, the Secretary of Veterans Affairs
			 shall submit to Congress the report developed under subsection (a).
			4.DefinitionsIn this Act:
			(1)The term open burn pit means
			 an area of land located in Afghanistan or Iraq that—
				(A)is designated by
			 the Secretary of Defense to be used for disposing solid waste by burning in the
			 outdoor air; and
				(B)does not contain a
			 commercially manufactured incinerator or other equipment specifically designed
			 and manufactured for the burning of solid waste.
				(2)The term eligible individual
			 means any individual who, on or after September 11, 2001—
				(A)was deployed in
			 support of a contingency operation while serving in the Armed Forces;
			 and
				(B)during such
			 deployment, was based or stationed at a location where an open burn pit was
			 used.
				
